Detailed  Action 

►	A request for continued examination under 37 CFR 1.114, including the fee set forthin 37 CFR 1.17(e), was filed on 18 MAY 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Claim(s) 98, 103, 105-106, 112-114 and 119-131 is/are now pending.

►	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Abbreviations

► 	In the paragraphs  which follow the phrase “Hybridization Chain Reaction” may be abbreviated as HCR.  

35 USC § 112- (d) and (e) Paragraphs
►	The following is a quotation of the  paragraphs d and e of 35 U.S.C. 112:

4th:  Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5th :  A claim in multiple dependent form shall contain a reference, in the alternative only, to more than one claim previously set forth and then specify a further limitation of the subject matter claimed. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of the particular claim in relation to which it is being considered.
Claim Rejection under 35 USC § 112- 4th paragraph

►	Claim(s) 103 is/are  rejected under 35 U.S.C. 112, 4th paragraph because it is an improper dependent Claim.

Claim 103 is improper under 112, 4th paragraph because Claim 103 is dependent upon a canceled claim (i.e. Claim 100). For the evaluation of Claim 103 against the prior art the examiner has assumed that Claim 103 is dependent upon  Claim 98. Please clarify. 


35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 98, 105-106, 112-113, 120-122, 124 and 126-131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [Nature Biotechnology 28(11) : 1208 (2010)— hereinafter “Choi’] in view of Kenny [US 2002/0172950 — hereinafter “Kenny”]  and Cai et al. [WO 2014/182528 — hereinafter “Cai”] 

Claim 98 is drawn to a method for identifying a first target analyte  and a second target analyte in a sample, comprising:
(a) contacting said sample with a first probe coupled to a first linker to bind said first
probe to said first target analyte and a second probe coupled to a second linker to bind said
second probe to said second target analyte, wherein said second linker is different from said first linker;
(b) subsequently adding a first hybridization chain reaction (HCR) initiator comprising an initiator sequence to said sample and contacting said sample with said first HCR initiator under conditions sufficient to permit said first HCR initiator to bind to said first linker, wherein said first HCR initiator is separate from said first probe, and wherein upon contacting said sample with said first HCR initiator, said first linker couples said first probe with said first HCR initiator;
(c) contacting said sample with HCR amplifiers to trigger a hybridization chain reaction, generating a first amplification product coupled to said first probe;
(d) detecting said first amplification product;
(e) disrupting or reversing binding between:
 	(i) said first probe bound to said first target analyte; and
(ii) said first HCR initiator;
(f) contacting said sample with a second HCR initiator comprising said initiator
sequence under conditions sufficient to permit said second HCR initiator to bind to said second linker, wherein said second HCR initiator is separate from said second probe, and wherein upon
contacting said sample with said second HCR initiator, said second linker couples said second
probe with said second HCR initiator;
(g) contacting said sample with additional HCR amplifiers to trigger an additional hybridization chain reaction, thereby generating a second amplification product coupled to said second probe; and 
(h) detecting said second amplification product.
Choi teach a multiplex in situ HCR-based assay to detect a plurality of  different target mRNAs, see Figure 1.  In the method of Choi, a target probe(s) with a covalently associated HCR initiator is utilized to detect a plurality of different  target mRNA molecules. Thus, Choi do not teach an embodiment wherein the initiator is separate from the probe (i.e. wherein the initiator is not covalently coupled to said probe). Rather, Choi teach an embodiment wherein the initiator is covalently coupled to said probe. However, the use of target probes and  linker probes (i.e. a intermediary nucleic acid sequence which subsequently hybridizes to a signal amplification initiator molecule) was known. Consider for example Figure 1 and the preamplifier probe of Kenny.  Accordingly, absent an unexpected result, the limitation which require that the initiator be separate from the probe, is considered to be a simple design choice well within the knowledge, skill, ability and common sense of the PHOSITA at the time of the invention. Furthermore, the substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). The second aspect of Claim 98 not taught by Choi in view of Kenny is the limitation(s) which requires disrupting/removing the first initiator hybridization complex and contacting  the target analyte with a second HCR initiator to trigger a second HCR. However, it was known to perform repeated (i.e. sequential) hybridizations. For example, Cai. teach a process and the advantages thereof, of a target labeling/detection scheme which they term Sequential Hybridization and Barcoding. See especially Fig. 3  and the legend thereof. Note also paras 58, and 204-205 where Cai teach a HCR embodiment of their Sequential Hybridization and Barcoding method wherein the HCR is performed according to Choi.  In the method of Cai following a first round of hybridization(s) and image detection the HCR nucleic acid probes including the HCR initiators  associated with said first round are removed by nuclease treatment  (e.g. RNase -free DNase)  and  rehybridized with HCR probe(s) including an HCR initiator(s) of probes. Accordingly, absent an unexpected result, it would have been prima facie obvious to perform sequential rounds of hybridization as recited in Claim 98 in order to gain the advantages of Sequential Hybridization and  Barcoding taught by Cai.

As regards Claim 105, all of the references cited relate to in situ detection of target analytes. See at least the titles of Choi and Kenny.

As regards Claim 106, see especially the legend to Figure 2 in Choi. See also the abstract of Kenny.

Claim 112 is drawn, in part, to an embodiment of the method claim 98, wherein said
probe comprises a probe which probe is selected from a defined group which includes DNA
hybridization probes.
Each | of Choi, Kenny (see para 11) and Cai (see the entire document) teach
this limitation.

As regards Claim 113, Choi teach a probe a portion of which binds to (i.e. is “complementary to”) a target analyte.

Claim 120 is drawn, in part, to an embodiment of the method claim 98, wherein said
disrupting or reversing comprises using enzymatic treatment that disrupt a linkage between the
(i) first or second HCR initiator and (ii) said linker.
Cai teach DNase treatment to disrupt or reverse a linkage between HCR hybridization probes and mRNA targets.

Regarding Claim 121-122 note that the HCR monomers used by Choi comprises labels
(i.e. fluorophores).

Regarding Claim 124, the DNA backbone of the DNA probes used in Choi and/or Kenny  and/or Cai are inherently enzymatically sensitive in that they can be degraded enzymatically (e.g. DNase).

As regards Claim 125, it would have been prima facie obvious to the PHOSITA to alter the length of the displacement probes of Gao such that the length is increased to improve the
thermodynamic conditions of the displacement reaction taught by Gao in order favor strand
displacement by the probes of Gao.

Lubeck &Cai teach the limitation(s) of Claim 126.

As regards Claims 127-130, at least Choi teach multiplexing, as well as, using multiple
target probes targeting a single given analyte. The linkers, see Kenny , arising from
those “probes” could be the same or different from one another. As regards the limitation (of
Claim 128) which require that the linkers arising from the target probe are different, absent an
unexpected result, this limitation is considered to be a simple design choice (i.e. a preference
of choice) well within the knowledge, skill, ability and common sense of the PHOSITA at the
time of the invention. It was well known to use different probes (e.g. differently labeled probes)
to detect different targets within samples, in support of this Official notice consider at least Choi and Section 10 of the Supplementary Information  and note especially the probe sets  described in  section 10.5 on pgs.14-17. The probe sets shown there comprises initiators sequences that are different one from another thereby allowing for multiplex detection of the mRNAs targeted by these probes sets (i.e. egfp ; tpm3 ; elav13 ;  ntla  and sox10). 

	As regards Claim 131, note that Cai teach in one embodiment of their Sequential Hybridization and Barcoding comprises cleave(i.e. the disrupting or the reversing) the molecules of the HCR polymers including the HCR initiators by enzymatic means (e.g. DNase).  
►	Claim(s) 103, 119 and 125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kenny and  Cai as applied above against Claim 98  and further in view of Gao et al. [US 2015/0004598 — hereinafter “Gao”].

Claim 103 is drawn to an embodiment of the method claim 98, wherein said disrupting
or reversing comprises using toehold displacement to remove said first HCR initiator or said
second HCR initiator bound to said linker.
Choi in view of Kenny and Cai reasonably suggest a method for identifying a target analyte in a sample comprising most of the limitations of Claim 103 for the reason(s) outlined above except these authors/inventors fail to teach disrupting or reversing hybridization of the first or second HCR initiator to said linker by toehold displacement. Rather,
Cai teach the use of a nuclease (e.g. DNase) to remove hybridized DNA strands from
their target mRNA between rounds of probe hybridization, see especially the para cited above. However, the use of toehold displacement to reverse or disrupt the hybridization of
two strands of hybridized nucleic acid was known.  For example, Gao in para 51 teach at least three means for reversing the coupling (i.e. hybridization of complementary nucleic acid strands) one of which comprises strand displacement (i.e. toehold displacement or toehold strand displacement). Accordingly, absent an unexpected result, it would have been prima facie obvious to substitute a second means of dehybridization for a first means. The substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550
U.S.398 (2007).

Claim 119 is drawn to an embodiment of the method claim 98, wherein said disrupting
or reversing comprises using heat or a denaturant to remove said first or second HCR imitator
bound to said linker.
	At least Gao teach these limitations, see at least para 51. Also see para 87 in Matson et
al. [US 2001/0039018 -hereinafter “Matson’].
As regards Claim 125, it would have been prima facie obvious to the PHOSITA to alter the length of the displacement probes of Gao such that the length is increased to improve the
thermodynamic conditions of the displacement reaction taught by Gao in order favor strand
displacement by the probes of Gao.


►	Claim(s) 112 and 114 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Choi in view of Kenny and  Cai as applied above against Claim 98 and
further in view of Ambron et al. [US 2006/02166339 — hereinafter “Ambron’] or  
Carmi et al. [US 2011/0208040 - hereinafter “Carmi”]

Claim 112 is drawn, in part, to an embodiment of the method claim 98, wherein said
probe comprises a probe which probe is selected from a defined group which includes a
protein, an aptamer or a ribonucleic acid hybridization probe).
Choi in view of Kenny and  Cai reasonably suggest a method for identifying a target analyte in a sample comprising most of the limitations of Claim 112 for the reason(s) outlined above except the authors/inventors fail to teach RNA containing probes or protein-based probes (e.g. antibodies) or aptamers. Rather, the prior art cited focuses on the use of DNA based probes. However,  RNA based probes (i.e. riboprobes), see Ambron, para 118, and protein-based probes (e.g. antibodies - antibody/oligonucleotide conjugates)  and aptamers were known, see at least para 46 Carmi.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the target binding moieties of Ambron or Carmi for the probes of Choi in a method of detecting a target analyte. The substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the
expectation that the prior art elements will perform their expected functions to achieve their
expected results when combined for their common known purpose. Support for making this
obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the
SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

At least Carmi teach the limitation of Claim 114.

►	Claim(s) 123 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Choi in view of Kenny and  Cai as applied above against Claim 98 and further in view of Söderberg et al. [WO 2015/118029 – hereinafter “Söderberg”]. 

Claim 123 is drawn, in part, to an embodiment of the method claim 98, wherein an HCR amplifier of said HCR amplifiers or said additional HCR amplifiers comprises an HCR monomer comprising a detectable label, said detectable label of said HCR monomer comprises a sequencing template for fluorescent sequencing and (d) comprises sequencing said sequencing template by fluorescent sequencing by hybridization.
Choi in view of Kenny and  Cai reasonably suggest a method for identifying a
target analyte in a sample comprising most of the limitations of Claim 123 for the reason(s)
outlined above except the authors/inventors fail to teach an embodiment wherein an HCR monomer comprises a detectable label which detectable label is a nucleic acid sequence (i.e. sequencing template for fluorescent sequencing). Rather, Choi teach that the detectable labels are fluorescent moieties pre-attached to the  HCR monomers). However, it was known, see at least the para bridging pp. 30-31 of Söderberg  to tag/barcode nucleic acid constructs including HCR monomers such that they identity of the construct can be detected (i.e. the barcode sequence functions as a label). These barcode sequences (i.e. sequencing  temples)  can comprise a particular specific sequence of nucleotides typically 8-20 nucleotides long  and can be detected (i.e. by fluorescent sequencing) by hybridizing labeled probes (e.g. fluorescently labeled probes) to the barcode sequences.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of Choi in view of Kenny and  Cai  wherein the barcode sequences of Söderberg are used in place of the HCR monomer labels of Choi in view of Kenny and  Cai .The substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the
expectation that the prior art elements will perform their expected functions to achieve their
expected results when combined for their common known purpose. Support for making this
obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the
SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).


Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are not deemed persuasive. The applicant argues that Claims 98 is not obvious over Choi in view of Kenny or Urdea  (now just Kenny) and Lubeck &Cai (now Cai) because none of these references teach  “contacting said sample with a first probe coupled to a first linker to bind said first probe to said first target analyte and a second probe coupled to a second linker to bind said second probe to said second target analyte, wherein said second linker is different from said first linker”. Choi clearly teach this limitation. The initiators of the  probe sets in the multiplexed embodiments of Choi are equivalent to the linkers of Claim 98.  Each probe set comprises distinct initiator sequences  for each different mRNA targeted., see section 10 of the Supplementary Information. The applicant also asserts that the references cited do not teach adding a first hybridization chain reaction initiator comprising an initiator sequence”.  Again the examiner asserts the Choi  teaches this limitation . When the probe sets of Choi are applied they are attached to linker sequences which linker sequences comprise an HCR initiator sequences. Thus  Choi teach  “adding a first hybridization chain reaction initiator comprising an initiator sequence” The applicant further argues that the references do not teach  disrupting or reversing binding between: (i) said first probe bound to said first target analyte; and (ii) said first HCR initiator”. Cai clearly teach this limitation for at least the reasons outlined above in the new rejection of Claim 98. Cai teach disrupting or reversing binding between: a  first probe bound to said first target analyte but  does not explicitly teach that one of the molecules disrupted is an HCR initiator. However this limitation is consider inherent to the DNase digestion step of Cai.
As the examiner understands the invention, the invention differs from the prior art of record in that the probe rather than possessing the HCR initiator sequence as an integral portion thereof, the HCR initiator sequence is appended to the probe by hybridization through a linker intermediary oligo probe. As noted above, the use of target probes comprising a linker (i.e. an intermediary nucleic acid sequence comprising a portion which hybridizes to a portion of a  target probe molecule  and a portion which  hybridizes to a signal amplification initiator molecule) was known. Consider for example Figure 1 and the preamplifier target probe of Kenny. Using a linker to append an HCR initiator sequence to the target probe rather than using a target probe comprising a portion which function as an HCR initiator is considered a simple design choice well within the knowledge, skill, ability and common sense of the PHOSITA at the time of the invention.  As such, absent an unexpected result when using a linker molecule the invention is considered prima facie obvious over the prior art of record for the reason(s) outlined herein. 


CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                            ethan.whisenant@uspto.gov